Citation Nr: 0634377	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-43 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the neck, claimed as discoloration.

2.  Entitlement to service connection for a lung disability, 
claimed as nodules on the lungs.

3.  Entitlement to service connection for frequent colds and 
sore throat.

4.  Entitlement to an initial rating in excess of 10 percent 
for right heel spurs.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
October 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of November 2003 and January 2004 rating 
decisions.

In the November 2003 rating decision, the RO, inter alia, 
granted the veteran  service connection and assigned an 
initial 10 percent rating for asthma, effective November 1, 
2003.  Additionally, the RO granted service connection and 
assigned and initial 10 percent rating for right heel spurs, 
also effective November 1, 2003.   

In the January 2004 rating decision, the RO denied service 
connection for, inter alia, loss of taste, elbow pain, eczema 
and psoriasis, skin discoloration of the neck, frequent colds 
and sore throat, skin condition of the hands, knees and 
elbows, abnormal nail growth of the left middle finger, 
recurrent pain of the neck and shoulders and for nodule on 
the lungs.  The veteran filed a notice of disagreement (NOD) 
in February 2004, and the RO issued a statement of the case 
(SOC) in August 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
October 2004 with all of the above and also specifically 
stated that his service-connected asthma disability should be 
granted a 30 percent disability rating.

In a December 2004 decision, the RO recharacterized the 
veteran's service-connected respiratory disability as asthma 
with bronchitis and was granted a 30 percent rating effective 
from the November 1, 2003 date of service connection.  As 
this is a full grant of benefits as sought by the veteran per 
his October 2004 substantive appeal, this matter is no longer 
before the Board.  

In an April 2005 decision, the RO granted service connection 
for right lateral humeral epicondylitis, (claimed as elbow 
pain), for eczema and psoriasis, and for cervical strain 
(claimed as pain of the neck and shoulders).  As there has 
been a full grant of benefits with regards to these issues, 
these matters are no longer before the Board.  

In an April 2006 decision, the RO granted service connection 
for loss of taste and for lesions of left middle finger.  As 
there has been a full grant of benefits with regards to these 
issues, these matters are no longer before the Board.  

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.  During the hearing, the veteran 
submitted additional evidence along with a waiver of initial 
RO consideration.  The Board accepts the evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2006).

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
right heel spurs disability, the Board has characterized that 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

As a final preliminary matter, the Board notes that the 
additional evidence submitted by the veteran during the 
August 2006 hearing appears to raise the issue of service 
connection for a gastrointestinal disability.  As this matter 
has not been considered and addressed by the RO, and, hence, 
is not properly before the Board, it is referred to the RO 
for appropriate action.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent evidence or opinion that the 
veteran has, or ever has had a skin disorder of the neck, 
claimed as discoloration.

3.  There is no competent evidence or opinion that the 
veteran has, or ever has had, a lung disability, claimed as 
nodules on the lungs.

4.  While colds and sore throat were shown in service, the 
competent evidence does not demonstrate the presence of any 
current colds and sore throat. 

5.  Although the veteran has subjectively complained of right 
heel pain, the last objective showing of right heels spurs 
was in September 2003 (prior to the November 1, 2003 
effective date of the grant of service connection), and more 
recent medical evidence indicates that a bone spur has 
resolved.


CONCLUSION OF LAW

1.  The criteria for service connection for a skin disorder 
of the neck, claimed as discoloration, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for a lung 
disability, claimed as nodules on the lungs, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for frequent colds 
and/or sore throat are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

4.  The criteria for an initial rating in excess of 10 
percent for right heel spurs have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on each 
of the claims on appeal has been accomplished.

In an August 2003 pre-rating letter, the RO notified the 
veteran of VA's responsibilities to notify and assist the 
appellant in his claims.  In that letter, as well as an April 
2006 post-rating notice letter, the RO explained what was 
required to prove a claim for service connection; the RO 
explained the information and/or evidence required from him, 
including medical evidence showing a current disability, as 
well as evidence that the currently claimed condition was 
incurred in or aggravated by the veteran's active military 
service; and a relationship between the current condition and 
service.  In the April 2006 post-rating letter, the RO 
notified him of the need for evidence showing that the 
veteran's service-connected right heel spurs had increased in 
severity.  It informed him that he could submit evidence to 
include a statement from a doctor containing physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and tests.  The letter 
also indicated that the appellant could submit statements 
from other individuals who are able to describe from their 
own knowledge and personal observations the manner in which 
the disability had worsened.  The letter further indicated 
that recent treatment records (within the last 12 months) 
were pertinent to the claim, and explained what constitutes 
treatment records.  After each letter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the August 2003 pre-rating notice 
letter, along with the  April 2006 post-rating notice letter, 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies; requested that the veteran identify 
and provide the necessary releases for any medical providers 
from whom he wanted VA to obtain evidence for consideration; 
and invited the veteran to submit any additional evidence in 
support of his claims to include any medical records he had.  
Also, in the April 2006 notice letter, the RO specifically 
requested that the veteran submit any information or evidence 
in his possession that pertained to his claims.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the rating actions on appeal.  However, the 
Board finds that any delay in issuing section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that the 
claims were fully developed and re-adjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated above, the veteran has been notified of 
what is needed to substantiate his claims, and afforded 
several opportunities to present information and/or evidence 
in support of the claims, which he has done.  As a result of 
RO development, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the claims on appeal.  After the 
most recent RO notice letter in April 2006 (which, along with 
the other notice letters, substantially completed VA's notice 
requirements in this appeal), the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims on appeal before it certified the 
case on appeal to the Board in June 2006 for appellate 
consideration.  As noted above, the only additional evidence 
received- accompanied by a waiver of RO jurisdication-was in 
connection with the August 2006 Board hearing (after 
certification of the appeal to the Board). 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2006). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability) 
and that in rating cases, a claimant must be informed of the 
rating formula for all possible schedule ratings for the 
applicable rating code.  In this appeal, the veteran's status 
is not at issue, and the other notice requirements noted 
above have met via the SOC and SSOCs (setting forth rating 
criteria for the foot disability), and the RO's March 2006 
and April 2006 letters (setting notice relevant to the 
remaining criteria), consistent with Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
in connection with each claim has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claims; as a result of these efforts, 
service medical records and VA medical records have been 
associated with the record.  The RO also arranged for the 
veteran to undergo VA examinations in connection with his 
claims in September 2003 and April 2005.  Reports of those 
examinations, along with the transcript of the veteran's 
Board hearing, have been associated with the claims file.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that that need to be 
obtained.  The record also presents no basis for further 
developing the record to create an additional evidence to be 
considered in connection with any claim currently under 
consideration. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each claim on appeal.

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A.  
§§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993);  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Service connection for skin disorder of the neck, claimed 
as discoloration and for a lung disability, claimed as 
nodules on the lungs

Considering the claims in light of the above-noted legal 
authority, the Board finds that each claim must be denied 
because the first essential criterion for service 
connection-competent evidence of each claimed disability-
has not been met.

Aside from the fact that the veteran's service discharge 
examination report is negative for complaints, findings, or 
diagnosis of any skin or lung problems, the post-service 
evidence also does not establish, by competent medical 
evidence, to include VA examination reports in September 2003 
and in April 2005, which the veteran currently has any type 
of skin or lung disability.

During the August 2006 Board hearing, the veteran testified 
that he noticed the skin discoloration on his neck while in 
service, but that he was never diagnosed with any specific 
condition or disability.  He stated that he mentioned it to 
his doctors recently and they all seemed to think that it was 
nothing, that it was just basically a discoloration of the 
skin.  The veteran testified that he was seeking service 
connection for the skin discoloration on his neck because he 
was afraid it would become a disability in the future.  As 
regards the claim for service connection for nodules on his 
lungs, the veteran testified that a doctor told him, while he 
was in service, that there was a nodule on this lung, but 
that, since that time, none of the other doctors saw any 
nodules on his x-rays.  The veteran stated that there was no 
diagnosis of nodules on his lungs and that he was seeking 
service connection in case something developed in the future.  

The Board finds that since there was no medical evidence of 
either disorder in service and none has been diagnosed since 
service, there is no evidence to support a finding that the 
veteran has, or ever has had, either of the claimed 
disabilities, and neither the veteran nor anyone acting on 
his behalf has identified or alluded to the existence of any 
such medical evidence.  In fact, the veteran has testified 
that he has not been diagnosed with either disability.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a current (not 
future) disability.  Where, as here, there is no competent 
evidence that the appellant currently has either disability 
for which service connection is sought, neither claim for 
service connection is valid.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225  (1992).  

B.  Service Connection for frequent colds and/or sore throats

The veteran asserts that he was treated for recurring colds 
and sore throats that continued in service and continued 
after discharge.

Service medical records reflect that the veteran received 
treatment for colds and sore throats in service that were 
noted to resolve with treatment. 

A September 2003 VA examination is negative for findings or 
diagnosis of a cold or sore throat.

In his February 2004 notice of disagreement, the veteran 
asserted that people around him commented on the fact that he 
had a hoarse cough that never seemed to go away.  

During the August 2006 hearing, the veteran testified that 
around 1999, whenever he was exposed to someone who was 
coughing or sneezing he would come down with a cold and he 
would get severe sore throats.  He stated that he would treat 
the symptoms sometimes with over the counter medicine and 
that he had recurring symptoms in conjunction with "hay 
fever time.".  The veteran indicated that he had some 
allergy testing which revealed he was allergic to dust mites 
and rag weed.   When asked if he was diagnosed with a chronic 
disability manifested by colds and the sore throat the 
veteran indicated that he was diagnosed with chronic 
sinusitis, chronic rhinitis, and chronic congestion.  The 
veteran felt that what he was already service-connected for-
asthma with bronchitis and chronic cough, sinusitis and 
rhinitis-does not encompass colds and sore throats and, as 
such, he is seeking separate service-connected compensation 
for these problems. 

On April 2005 QTC examination, the examiner discussed that 
the veteran continued to get recurrent sinusitis; however, 
there were no findings of recurrent colds and sore throats.   

The Board notes that the claimed colds and sore throat-even 
if recurrent-are merely symptoms that do not, in and of 
themselves, provide a basis for a grant service connection, 
and, here, there is no competent evidence of any chronic 
associated disability for which service connection can be 
granted.  The veteran did not complain of a cold or a sore 
throat at the time of the most recent examination, and the 
recent examination was negative for a diagnosis of colds or 
sore throat; thus, there is no medical evidence to support a 
finding that the veteran currently has any disability-in 
addition to those for which service connection already has 
been granted-that is manifested by the claimed symptoms.  
While the veteran asserts that he has been diagnosed with 
chronic sinusitis, rhinitis, and nasal congestion; even if 
so, this is not the same as being diagnosed with colds and 
sore throat, for which a separate grant of service connection 
is now sought.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a current 
disability.  Where, as here, the only competent does not 
support the existence of a disability upon which to predicate 
a grant of service connection, there can be no valid claim.  
See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.




C. All Disabilities

In addition to the medical evidence, the Board has considered 
the appellant's assertions advanced in connection with each 
claim for service connection.  While the appellant may well 
believe that his claimed problems are related to his military 
service, and that such problems might lead to future illness, 
in the absence of any competent evidence establishing a 
current disability associated with any of the claimed 
problems for which service connection can be granted, each 
claim must fail.  In this regard, the Board notes that the 
appellant certainly is competent to offer evidence as to 
facts within his personal knowledge, to include his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  As a lay person without the appropriate medical 
training or expertise, the appellant simply is not competent 
to render a probative (persuasive) opinion on such a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical  knowledge).  Hence, his own assertions in this 
regard have no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
any competent evidence to any of the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

III.  Higher Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

By rating action of November 2003, the RO granted service 
connection and assigned an initial 10 percent rating (under 
Diagnostic Code (DC) 5299-5284) for right heel spurs, 
effective November 1, 2003.  There is no specific diagnostic 
code for right heel spurs; hence, the RO has rated the 
appellant's foot disability, by analogy, to residuals of foot 
injury.  See 38 C.F.R. §§ 4.20 (2006).

Under DC 5284, a 10 percent rating is assigned for moderate 
foot disability. Moderately severe foot disabilities are 
rated as 20 percent disabling, and a maximum rating of 30 
percent is assigned for severe foot disability. A notation 
following this diagnostic code provides that a 40 percent 
rating is to be assigned with actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  

On September 2003 VA examination, the veteran complained of 
tender and occasionally painful right medial heel spur and 
recurrent pain in both plantar feet surfaces.  The veteran 
claimed a diagnosis of plantar fasciitis.   The examiner 
found objective evidence of tender right medial heel and 
diagnosed right heel spur.  

On April 2005 QTC examination, the veteran complained of pain 
upon exertion like running or walking and pain also on 
standing and at rest.  As to functional impairment, he can 
not participate in exertional activity or prolonged activity.  
He has not had lost time from work.  On examination, the gait 
was normal, there were no calluses or breakdown of the feet.  
The feet and toes were normal, no atrophy or tenderness and 
there were no flat feet.  No valgus of the foot and nosing of 
deformity.  Dorsiflexion of the toes and ankle did not 
produce pain.  Palpation of the metatarsal head was normal.  
No problems with standing or walking.  No shoe wear, 
orthopedic support, or corrective shoes required.  X-ray of 
the right foot was normal and did not show any spurs of the 
right heel.  As to diagnosis, the examiner noted that the 
veteran claimed to have spurs in the right heel.  He noted 
that x-rays were normal and the physical examination did show 
tenderness.  The examiner's final diagnosis was at that time 
was bone spurs in the right heel.  In an April 2005 addendum, 
the examiner clarified his findings that there was no 
tenderness and that the final diagnosis was bone spur 
resolved.  
 
During the August 2006 Board hearing, the veteran testified 
that he could not function normally in that he could not 
stand, run, or drive a car for more than five to ten minutes 
without having pain in his right heel.  He testified that he 
thought 10 percent was minimal considering it was almost or 
completely disabling.  However, when asked, he stated that he 
was currently employed in a job doing administrative work and 
his right heel disability had not caused him to lose time 
from work. 

Considering the pertinent evidence of record in light of the 
above-referenced criteria, the Board finds that an initial 
rating in excess of 10 percent for the veteran's right heel 
spurs is not warranted at any time since the November 1, 
2003, effective date of the grant of service connection for 
that condition.

While the veteran subjectively complains of pain in the heel, 
the veteran right heel spurs have not been shown, 
objectively, since September 2003.  As noted above, x-rays of 
the right heel have been interpreted as normal, and in April 
2005, a VA examiner noted that the bone spur had resolved.  
As such, the record presents no basis for finding that more 
than a 10 percent rating, for moderate overall disability, is 
warranted at any point since the effective there is no 
competent medical evidence showing that the veteran's 
disability is productive of, at least, moderately severe 
disability, there is no basis for  criteria for the next 
higher, 20 percent, rating under Diagnostic Code 5284 are not 
met; it logically follows that the criteria for the maximum, 
30 percent rating under that diagnostic code are, likewise, 
not met.  The Board also emphasizes that the record presents 
no basis for evaluating the veteran's disability under any 
other pertinent provision of the rating schedule. 

There also is no showing, at any point since the effective 
date of the grant of service connection, that the veteran's 
heel spurs has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1), (cited to in the August 2004 SOC).  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Indeed, notwithstanding the veteran's characterization of the 
disability as "completely disabling," during his hearing, 
he acknowledged that the right heel disability had not caused 
him to lose time from work.  The disability also has not been 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


For all the foregoing reasons, the Board finds that the 
initial 10 percent rating represents the highest rating 
assignable for the disability since November 1, 2003 
effective date of the grant of service connection for this 
condition.  Hence, there is no basis for a staged rating, 
pursuant to Fenderson, and the veteran's claim for a higher 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine. However, as the preponderance of the evidence 
is against this claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.




ORDER

Service connection for a skin disorder of the neck, claimed 
as discoloration, is denied.

Service connection for a lung disability, claimed as nodules 
on the lungs, is denied.

Service connection for frequent colds and sore throat is 
denied.

An initial rating in excess of 10 percent for right heel 
spurs is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


